
	
		I
		111th CONGRESS
		2d Session
		H. R. 6084
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mrs. Bono Mack (for
			 herself, Mr. Mack,
			 Ms. Ros-Lehtinen,
			 Mr. Thompson of California,
			 Mr. Blumenauer,
			 Mr. Cohen,
			 Mr. Yarmuth,
			 Mr. Putnam,
			 Mr. Paulsen,
			 Mr. Schock,
			 Mr. Ryan of Wisconsin,
			 Mr. Smith of Texas,
			 Mrs. Lummis,
			 Mr. Dent, Mr. Burton of Indiana,
			 Mr. Terry,
			 Mr. Bachus,
			 Ms. DeGette,
			 Mr. Holt, Mr. Petri, Mr.
			 Royce, Mr. Rohrabacher,
			 Mr. King of Iowa,
			 Mr. Calvert,
			 Mr. Gutierrez,
			 Mr. Serrano,
			 Mrs. Capps,
			 Mr. Shuster,
			 Mr. Roe of Tennessee,
			 Mr. Buchanan,
			 Mr. Rooney,
			 Mr. Jordan of Ohio,
			 Mr. Chaffetz,
			 Mr. Luetkemeyer,
			 Mr. Turner,
			 Mr. Farr, Mrs. Schmidt, Ms.
			 Schakowsky, Mr. Crowley,
			 Mr. Engel, and
			 Mr. McCaul) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To award a congressional gold medal to Greg Mortenson, in
		  recognition of his humanitarian work in Asia and elsewhere.
	
	
		1.FindingsThe Congress finds the following:
			(1)Greg Mortenson has worked tirelessly to
			 build schools in rural areas of Pakistan and Afghanistan for children,
			 especially girls, for over 15 years.
			(2)Greg Mortenson has
			 uniquely worked with local village and tribal leaders to develop schools in a
			 community-led manner that respects local customs.
			(3)Greg Mortenson has
			 promoted education as a key to building peace in the Middle East.
			(4)Greg Mortenson has
			 overcome great adversity to continue his important life work of promoting
			 education in Pakistan and Afghanistan.
			(5)Greg Mortenson
			 established the Central Asian Institute in 1996, to assist in promoting public
			 health and conservation in northern Pakistan, Afghanistan, Kyrgyzstan, and
			 Mongolia.
			(6)Greg Mortenson
			 established the Pennies for Peace program to educate American children on the
			 world and how they can make a positive impact one penny at a
			 time.
			(7)Greg Mortenson has
			 received many prestigious honors and awards, including Pakistan's highest civil
			 award, the Sitara-e-Pakistan (Star of Pakistan), for his
			 humanitarian efforts.
			(8)Greg Mortenson has
			 earned global recognition for his peace-building, humanitarian efforts,
			 especially through his best selling non-fiction book, Three Cups of
			 Tea, and his new book, Stones into Schools.
			2.Congressional gold medal
			(a)Presentation authorizedThe Speaker of the House of Representatives
			 and the President pro tempore of the Senate shall make appropriate arrangements
			 for the presentation, on behalf of the Congress, of a gold medal of appropriate
			 design to Greg Mortenson, in recognition of his humanitarian work in Asia and
			 elsewhere.
			(b)Design and strikingFor purposes of the presentation referred
			 to in subsection (a), the Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall strike a gold medal with
			 suitable emblems, devices, and inscriptions, to be determined by the
			 Secretary.
			3.Duplicate medalsThe Secretary may strike and sell duplicates
			 in bronze of the gold medal struck pursuant to section 2, under such
			 regulations as the Secretary may prescribe, at a price sufficient to cover the
			 cost thereof, including labor, materials, dies, use of machinery, and overhead
			 expenses, and the cost of the gold medal.
		4.Status of medals
			(a)National medalsThe medals struck pursuant to this Act are
			 national medals for purposes of
			 chapter 51 of title 31,
			 United States Code.
			(b)Numismatic itemsFor purposes of sections 5134 and 5136 of
			 title 31, United States Code, all medals struck under this Act shall be
			 considered to be numismatic items.
			5.Authority to use fund amounts; proceeds of
			 sale
			(a)Authority To use fund amountsThere are authorized to be charged against
			 the United States Mint Public Enterprise Fund, such amounts as may be necessary
			 to pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of saleAmounts received from the sale of duplicate
			 bronze medals authorized under section 3 shall be deposited into the United
			 States Mint Public Enterprise Fund.
			
